                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



SALEEM EL AMIN,

                                 Petitioner,

             v.                                           CASE NO. 18-3264-JWL

N.C. ENGLISH,

                                 Respondent.


                             MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241 by a prisoner in federal custody. The petition was filed in

the U.S. District Court for the District of Columbia and was

transferred to this Court on October 23, 2018.

      On November 8, 2018, petitioner submitted a completed form

petition as directed, and on November 15, 2018, the Court directed

respondent to show cause why the petition should not be granted. On

December 14, 2018, the Court extended the time for filing a response

to and including January 31, 2019, and granted petitioner to and
including March 4, 2019, to file a traverse.

      Petitioner has five motions pending before the Court: a motion

for release on recognizance (Doc. #11), three motions for expeditious

determination (Docs. #6,1 #12 and #16), and a motion for summary

judgment (Doc. #17).

                               Motion for release

      Petitioner seeks immediate release pending the resolution of his
habeas corpus petition. The Tenth Circuit has recognized the inherent

1 The first of these motions was filed in the U.S. District Court for the District
of Columbia and was unresolved at the time this matter was transferred to the District
of Kansas.
power of a federal court to release a prisoner pending a decision on

a habeas corpus petition, but such release requires either a showing

of exceptional circumstances or a showing of a clear case on the

merits. Pfaff v. Wells, 648 F.2d 689, 693 (10th Cir. 1981)(citations

omitted). Petitioner’s challenge to his 2014 conviction does not

establish either that exceptional circumstances exist or that he

presents claims that are so clearly meritorious that release is

warranted before respondent addresses the merits of the petition.

                   Motions for expeditious review

     Petitioner seeks the immediate resolution of his habeas corpus

petition. As noted, a response is due in this matter on January 31,

2019, and petitioner has been granted until March 4, 2019, to file

a traverse. Because this matter is not yet ripe for review, the Court

will deny the motions.

                     Motion for summary judgment

     Petitioner seeks relief under Fed. R. Civ. P. 56 and argues that

the respondent has failed to dispute his claim of constitutional

violations in the criminal proceedings against him. However, a party
is not entitled to summary judgment “merely because [the opposing

party] failed to file a response.” Reed v. Bennett, 312 F.3d 1190,

1194 (10th Cir. 2002). Rather, the entry of summary judgment is

appropriate “if the record shows that there is no genuine issue as

to any material fact and that the moving party is entitled to judgment

as a matter of law.” 19 Solid Waste Dep’t Mechs. V. City of Albuquerque,

156 F.3d 1068, 1071-71 (10th Cir. 1998)(internal citations and

quotations omitted).
     As noted, there has been no default in this matter. Rather, the

time for a response is pending, and the Court will make a ruling when
the parties have completed their briefing under the schedule set.

Petitioner is not entitled to summary judgment at this stage of the

proceedings.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

release (Doc. #11) is denied.

     IT IS FURTHER ORDERED petitioner’s motions for expeditious

review (Docs. #6, 12, and #16) are denied.

     IT IS FURTHER ORDERED petitioner’s motion for summary judgment

(Doc. #17) is denied.

     IT IS SO ORDERED.

     DATED:    This 20th day of December, 2018, at Kansas City, Kansas.



                                S/ John W. Lungstrum
                                JOHN W. LUNGSTRUM
                                U.S. District Judge
